 



Exhibit 10(a)
February 16, 2007
Matthew S. Lewis
CheckFree Corporation
4411 East Jones Bridge Road
Norcross, GA 30092
Dear Matt:
Your employment with CheckFree Corporation and CheckFree Services Corporation,
together with their parent and subsidiaries (“CheckFree”) will terminate on
February 23, 2007. Effective as of February 23, 2007, you will cease to be an
Executive Vice President of CheckFree Corporation, as Executive Vice President
and General Manager of CheckFree Services Corporation, or as an officer of any
CheckFree subsidiary, parent, affiliate, or related entity.
To assist with your transition, the following severance package will be
available, contingent on returning all company property, continuing professional
performance and conduct, and completing and returning the attached Separation
Agreement and General Release document to Human Resources as detailed below.
SEVERANCE PAY:
You will receive fifty-two (52) weeks of severance provided you sign and return
the attached Separation Agreement and General Release (“Release”) document
within ten (10) days from this notification, February 23, 2007. Payments will be
made during the regular payroll cycle, which would make the last payable day
February 23, 2008; provided, however, that under no circumstances will any
severance payments be made beyond March 15, 2008. Your severance will not begin
until you execute the Release document. If you find subsequent employment during
this severance period, you must notify CheckFree. Your severance payments will
end the pay period following your start date of new employment.
BENEFITS:
Medical and Dental Coverage - If you have previously elected and are currently
participating in these programs, Medical and Dental will end on the last day of
the pay period of your severance payments. However, if you become eligible for
other healthcare coverage during the severance period, you must notify
CheckFree. The healthcare benefits under CheckFree will end the pay period
following your effective date of new healthcare coverage.

 



--------------------------------------------------------------------------------



 



Matthew W. Lewis
Page 2
February 16, 2007
You will receive an information package from Wausau regarding COBRA coverage.
This paperwork needs to be completed and returned as soon as possible, but no
later than 60 days from the date of Wausau’s notice. You have the option of
discontinuing COBRA coverage at anytime.
Life Insurance — Regular group term life insurance ends on your last day of
active employment. You may elect to convert your group life insurance coverage
into an individual policy. The forms necessary for electing conversion will be
provided to you.
Supplemental Life Insurance — If you have elected the voluntary Supplemental
Life Insurance, it will also end on your last day of active employment. This
benefit is portable; therefore, if you wish to continue the Supplemental Life
coverage you must complete the forms provided to you.
401(k) Retirement Savings Plan - If you are currently enrolled in the 401(k)
Plan, your contributions to the Plan will end on your last day of active
employment. The money you have invested in the Plan will remain invested as you
have previously directed, or you may choose to have your funds distributed. To
receive the necessary paperwork or for additional information, please contact
Sun Trust at 1-800-453-4015. You may want to consult a tax accountant before
electing a rollover or withdrawal of funds.
Flexible Spending Accounts - If you are participating in the Flexible Spending
Account program (healthcare or dependent), it will end on your last day of
active employment. You have 90 days after your termination date to submit
expenses to UHC (incurred before your termination date) for reimbursement.
Disability Insurance - Short-Term and Long-Term Disability coverage ends on your
last day of active employment.
Long-Term Care — Long-Term Care, if you have previously enrolled and are
currently participating, ends on your last day of active employment. This
coverage is portable; therefore, if you wish to continue Long-Term Care coverage
you must complete the forms provided to you.
Stock Purchase Plan — If you are participating in this plan, all contributions
that have not already been used to purchase shares will be returned to you with
your final paycheck. Other questions can be directed to Fidelity Stock Plan
Services at 800-544-9354.
Employee Assistance Plan (EAP) — The EAP benefits will continue through the
severance period.
PC Purchase — PC loan repayments may continue through the severance period. The
balance however, must be paid in full before or with the last severance check.

 



--------------------------------------------------------------------------------



 



Matthew W. Lewis
Page 3
February 16, 2007
Stock Options — Pursuant to CheckFree’s 1995 Stock Option Plan, your vested
stock options, if not exercised, will expire 30 days after your termination date
from CheckFree. Pursuant to CheckFree’s 2002 Stock Incentive Plan, your vested
stock options, if not exercised, will expire 90 days after your termination date
from CheckFree. Please log in to your Fidelity account on
netbenefits.fidelity.com or contact a Fidelity Stock Plan Services
Representative at 1-800-544-9354 prior to expiration of the options. Options are
deemed to be exercised as of the date payment is received.
INDEMNIFICATION OBLIGATIONS:
CheckFree agrees and acknowledges that it will continue to abide by any and all
indemnification rights, obligations and agreements to which you are a party in
accordance with their terms.
UNEMPLOYMENT:
You may be eligible for unemployment compensation based on the rules of the
state in which you live. Please contact the Georgia unemployment office.
CheckFree appreciates your efforts and wishes you success in future endeavors.
Should you have any additional questions, please contact Deborah N. Gable at
(678) 375-1640.
Sincerely,
/s/ David E. Mangum

David E. Mangum
Executive Vice President and Chief Financial Officer
Attachments: Separation Agreement and General Release

 



--------------------------------------------------------------------------------



 



Matthew W. Lewis
Page 4
February 16, 2007
CHECKFREE CORPORATION
INDIVIDUAL SEPARATION AGREEMENT AND GENERAL RELEASE
     THIS AGREEMENT AND GENERAL RELEASE (also referred to herein as “Agreement”)
is made and entered into by and between Matthew S. Lewis for himself or herself,
his or her dependents, heirs, executors, administrators, successors and assigns
(hereinafter collectively referred to as “Employee”) and CHECKFREE CORPORATION,
CHECKFREE SERVICES CORPORATION, their subsidiaries, parents, affiliates, and
related entities, and their agents, employees, representatives, attorneys,
officers, directors, owners, insurers, successors, assigns, and employee benefit
plans (hereinafter collectively referred to as “Employer”).
W I T N E S S E T H
     Employee and Employer are terminating their employment relationship and
desire to settle fully and finally all differences between them which may arise
out of or relate to Employee’s employment with Employer and all other claims
Employee has through the date of this Agreement.
     NOW THEREFORE, in consideration of the promises and releases herein
contained, it is agreed as follows:
1. In consideration of the promises undertaken and the releases given herein by
Employee, Employer agrees that, upon the execution of this Agreement, Employer
will pay to Employee his or her salary as severance pay through February 23,
2007, (“Severance Payment”) and other consideration set forth in David Mangum’s
February 16, 2007 Separation Letter; provided, however, that said Severance
Payment will be paid in equal payments on the regular, periodic pay days of
Employer, and each individual check will be netted to reflect all
legally-required deductions. The Severance Pay will be paid at the same annual
level of salary as in effect as of the date of Employee’s receipt of this
Agreement. Employee understands that the Severance Pay is being offered as
additional consideration for signing this Agreement and that this is a benefit
to which Employee would not have been entitled had Employee not signed this
Agreement.
2. In consideration for the promises made hereunder, Employee hereby fully,
finally, and forever releases, remises, waives, and discharges Employer of and
from all claims, demands, actions, causes of actions, suits, damages, losses and
expenses, of any and every nature whatsoever, as a result of any actions or
omissions occurring through the effective date of this Agreement. Specifically
included in this release, remise, waiver and discharge are, among other things,
any and all claims for employment discrimination, harassment, and retaliation,
any claims for alleged underpayment of wages and employment benefits incurred
during or as a result of the employment relationship between Employee and
Employer, and including, specifically, any claims arising from that employment
relationship or otherwise under the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, the Americans With Disabilities Act, the
Employee Retirement Income Security Act of 1974, the Fair Labor Standards Act,
the Equal Pay Act, and 42 U.S.C. § 1981, or any other federal, state or local
statute, rule or regulation relating to employment rights, as well as any claims
for alleged wrongful discharge, negligence, intentional infliction of emotional
distress, breach of contract, fraud, or any other alleged unlawful behavior,
conduct, or

 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 4 of 10

 



--------------------------------------------------------------------------------



 



Matthew W. Lewis
Page 5
February 16, 2007
omissions, the existence of which is denied by Employer. Additionally, Employee
agrees to release, remise, waive and discharge Employer of and from any and all
of the aforementioned claims upon which Employee may have a right to recover in
any lawsuit brought by any other person on Employee’s behalf or which includes
Employee in any class. Specifically excluded from this release, remise, waiver
and discharge are any claims to enforce Employee’s rights pursuant to this
Agreement and David Mangum’s February 16, 2007 Separation Letter and the
severance payments, benefits and indemnity agreements and obligations referenced
therein.
3. Employee also agrees not to institute a lawsuit against Employer in regard to
any claims, demands, causes of action, suits, damages, losses and expenses,
arising from acts or omissions made by or before the date of execution of this
Agreement, and Employee will ask no other person or entity to initiate such a
lawsuit on his or her behalf. Further, Employee agrees that if he or she has
already instituted a suit or an administrative complaint or charge in regard to
any such claims, he or she will immediately withdraw or dismiss such suit,
complaint or charge. Nothing in the above release, remise, or waiver and
discharge, however, is intended to waive any of the Employee’s entitlement to
any already-vested benefits under any applicable pension plan.
4. Employee affirms his or her obligations under the Confidentiality and
Noncompetition Agreement, or other applicable agreement which is attached hereto
as Attachment A, to keep all proprietary information of Employer confidential,
to refrain from solicitation of Employer’s employees, and to refrain from
competing with Employer in the manner and for the period as provided thereunder.
Employee further states in accordance with Employee’s existing and continuing
obligations to Employer that Employee has returned or will immediately return to
Employer, on or before Employee’s termination date, all property of Employer,
including, but not limited to, files, records, computer access codes, and
computer programs, instruction manuals, business plans, and other property,
including, computers, computer equipment and peripherals, pagers, cell phones
and security access badges which Employee obtained, retained, prepared or helped
to prepare in connection with Employee’s employment with Employer. If Employee
does not return such property, Employer shall be entitled to offset its value
against any payments due Employee hereunder.
5. Employee affirms his or her obligations under the Associate PC Purchase Loan
Agreement (PC Loan) to repay Employer, if applicable, and hereby authorizes
Employer to deduct the amount outstanding under the PC Loan from amounts due to
him or her hereunder.
6. The parties agree that following the termination of Employee’s employment
with Employer they will refrain from making negative comments about, or
otherwise disparaging, the other, specifically, the Employee agrees not to make
negative comments about or disparage any of the Employer’s products or services
to the general public, clients or potential clients and/or employees of
Employer.
7. This Agreement shall not be construed as an admission by Employer of any
liability, or any acts of wrongdoing, or the violation of any federal, state or
local law, ordinance or regulation, nor shall it be considered as evidence of
any such alleged liability, wrongdoing, or violation of any federal, state or
local law, ordinance or regulation.

 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 5 of 10

 



--------------------------------------------------------------------------------



 



Matthew W. Lewis
Page 6
February 16, 2007
8. Except as set forth herein, Employer and Employee agree, as a matter of
current and specific intent, that this Agreement terminates all aspects of the
relationship between them for all time, except as specifically referenced in
this Agreement and David Mangum’s February 16, 2007 Separation Letter and as
follows: Employee may seek further employment with Employer, but Employee
acknowledges that Employer has no legal or equitable obligation whatsoever to
hire Employee for reinstatement, employment, re-employment, consulting or other
similar status. Further, if Employee is hired, reinstated or offered consulting,
Employer shall have, after the Employee’s new start date, no further obligation
to pay the Employee any remaining amount of the Severance Payment. If the
Employee is offered further employment, after the Employee’s new start date
Employee recognizes that his or her relationship with the Employer shall be an
‘at will’ relationship and, further, the Employer is not restricted from
terminating Employee’s employment for cause.
9. The nature and terms of this Agreement are strictly confidential and shall
not be disclosed by Employee at any time to any person other than his or her
lawyer and accountants without the prior written consent of Employer, except as
necessary in any legal proceedings brought to enforce the provisions and terms
of this Agreement, to prepare and file income tax returns, or pursuant to court
order after a notice to Employer. If either Employer or Employee are asked about
the termination of the relationship by parties outside Employer’s group of
employees and agents who have a legitimate business reason to know of the terms
hereof, they will respond only to confirm the Employee’s dates of employment and
the Employee’s position title.
10. This Agreement shall be interpreted, enforced, and governed under the laws
of the State of Georgia. Its provisions are severable, and if any part of the
Agreement is found to be unenforceable, the remainder of the Agreement will
continue to be valid and effective.
11. Employee affirms that the only consideration received by Employee for
entering into this Agreement is as stated herein and in David Mangum’s
February 16, 2007 Separation Letter, and that no other promise, representation
or agreement of any kind whatsoever has been made to, or relied upon by,
Employee in connection with Employee’s execution of this Agreement. Employee
further acknowledges that he or she has read the entire Agreement and fully
understands the meaning and intent of the Agreement, including, but not limited
to, its final and binding effect in relation to the general release of all
claims.
12. Employee further acknowledges that he or she has been advised by Employer to
consult with an attorney in connection with this Agreement. Employee further
acknowledges that he or she was given at least forty-five (45) days from the
time he or she first received this Agreement within which to consider whether to
sign it. Additionally, Employee acknowledges that he or she will have seven
(7) days from the date of the execution of this Agreement by Employee within
which to change his or her mind and revoke the Agreement, upon which event the
payments and other obligations of Employer will cease. Employee acknowledges and
agrees that any revocation of this Agreement must be made in writing and
delivered within the seven-day revocation period to:
Deborah N. Gable
Vice President, Human Resources
CheckFree Corporation

 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 6 of 10

 



--------------------------------------------------------------------------------



 



Matthew W. Lewis
Page 7
February 16, 2007
4411 East Jones Bridge Road
Norcross, Georgia 30092
Employee further acknowledges that the effective date of this Agreement will be
the eighth (8th) day after it has been executed by Employee.
13. Unless as limited or prohibited by applicable law, if Employee breaches this
Agreement by suing Employer on any claim released hereunder, Employee will pay
all costs and expenses of defending against the suit incurred by Employer,
including attorneys’ fees.
14. Employee acknowledges that pursuant to the terms of this Agreement he or she
is not entitled to any other payments, compensation, or fringe benefits of any
kind whatsoever after the date of this Agreement other than as provided herein
and in David Mangum’s February 16, 2007 Separation Letter, except that Employee
will be provided with the proper written notification of Employee’s rights under
COBRA to elect to continue insurance for a specified period of time at
Employee’s own cost.
15. If the Employee is being paid Severance Payments for twenty-six (26) weeks
or more, the parties agree that the Severance Payments will cease immediately
upon the Employee’s commencing any new full-time permanent employment. Employee
agrees that he or she will promptly notify Employer of the start date of his or
her new employment.
16. If the Employee continues participation in CheckFree’s medical and/or dental
programs during the severance period, the parties agree that upon the Employee’s
eligibility for other medical and/or dental coverage, the coverage with
CheckFree will cease immediately upon the Employee’s effective date of the new
medical and/or dental coverage. Employee agrees that he or she will promptly
notify Employer of the start date of his or her new medical and/or dental
coverage.
17. Employee agrees to fully cooperate with Employer in any and all
investigations, inquiries or litigation whether in any judicial, administrative,
or public, quasi-public or private forum, in which Employer is involved, whether
or not Employee is a defendant in such investigations, inquiries, proceedings or
litigation. Employee shall provide such truthful testimony, background
information, and other support and cooperation as Employer may reasonably
request and Employer shall reimburse Employee for his actual, reasonable costs
incurred, provided that such costs have been preapproved by Employer.
18. The parties hereby warrant and represent that they have not made any false
statements or misrepresentations in connection with this Agreement. Employee
further warrants and represents that he or she has not assigned or transferred
to any person or entity not a party to this Agreement any claim or right
released hereunder, and Employee shall defend, indemnify, and hold harmless
Employer from and against any claim (including the payment of attorneys’ fees
and costs actually incurred whether or not litigation has commenced) based on or
in connection with or arising out of any such assignment or transfer made by the
Employee.
19. The terms of this Agreement shall not be amended or changed except in
writing and signed by Employee and a duly-authorized agent of Employer.
20. Employee warrants, represents, and acknowledges that this Agreement is
entered into by Employee knowingly and voluntarily as an act of Employee’s own
free will; that Employee is of sound mind; that Employee

 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 7 of 10

 



--------------------------------------------------------------------------------



 



Matthew W. Lewis
Page 8
February 16, 2007
has been given time to consult with a lawyer before signing; that Employee is
laboring under no physical, psychological, or mental infirmity which would
affect his or her capacity either to understand the terms of this Agreement or
to freely enter into and be bound by the provisions of this Agreement.
 
[INTENTIONALLY LEFT BLANK]
 
 

 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 8 of 10

 



--------------------------------------------------------------------------------



 



Matthew W. Lewis
Page 9
February 16, 2007

     
 
  RECEIPT: I acknowledge receipt of a copy of this Agreement this 22nd day of
February, 2007.

/s/ Matthew S. Lewis

 
Signature for Purposes of Receipt Only

     BY SIGNING THIS AGREEMENT IN THE SPACE PROVIDED BELOW, I STATE THAT I HAVE
PERSONALLY READ THE FOREGOING AGREEMENT, AND I AM VOLUNTARILY AND KNOWINGLY
ENTERING INTO THE TERMS AND PROVISIONS CONTAINED IN IT, WITH FULL UNDERSTANDING
OF ITS CONSEQUENCES.
          EMPLOYEE:

              Matthew S. Lewis     Matthew S. Lewis (Printed Name)

    /s/ Matthew S. Lewis     Matthew S. Lewis (Signature)


 
  Date:
  February 22, 2007
 
       

          EMPLOYER:

              CHECKFREE SERVICES CORPORATION


 
  By:
  /s/ David E. Mangum
 
       
 
  Title:
  Executive Vice President and Chief Financial Officer
 
       
 
  Date:
  February 22, 2007
 
       

 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 9 of 10

 



--------------------------------------------------------------------------------



 



Matthew W. Lewis
Page 10
February 16, 2007
ATTACHMENT A
CONFIDENTIALITY AND NONCOMPETITION AGREEMENT
(OR OTHER APPLICABLE AGREEMENT)
Attached hereto is the Employee’s (check one):
     1) Confidentiality and Noncompetition Agreement,   X  
     2) Other applicable agreement,          or
     3) No agreement applies.         

 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 10 of 10

 